Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4 – 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter.

In the concept of digital twinning of a refuse vehicle, the prior art or record (see for example U.S. Pub. No. 20200126302A1 [paras. 0003, 0009, 0045 at least] and U.S. Pub. 20210042940A1 [paras. 0001, 0006-0016, 0019, 0022, 0025 at least]) fail to teach, in combination with other limitations, generating a digital twin/virtual refuse vehicle based on a plurality of datasets mapped to one of a sensor, a device, or an electronic control system through wireless communication, operating a display of a user device, based on a request, to provide the visual representation of the vehicle and one or more of the plurality of datasets corresponding to the digital twin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892 and discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668